Citation Nr: 1814518	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970, including service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.


FINDINGS OF FACT

1.  The Veteran was present within the land borders of Vietnam from July 1968 to August 1969 and is therefore presumed to have been exposed to herbicide agents.

2.  The Veteran has been diagnosed with ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5103, 5103a, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

To establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  

The following diseases are deemed associated with herbicide agent exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 61 Fed. Reg. 57586-57589 (1996).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's military personnel records confirm that he served in Vietnam from July 1968 to August 1969; he is thus presumed to have been exposed to herbicide agents.  Ischemic heart disease is among the diseases presumptively linked to herbicide agent exposure.  Accordingly, whether the Veteran suffers from ischemic heart disease is at issue.

The Veteran had no symptoms, diagnoses, or treatment of any cardiovascular condition in service.  In February 1981, the Veteran had a consultation with a private cardiac specialist where he was diagnosed with hypertension and congestive heart failure.  An electroencephalogram (EEG) test was normal for age.  An August 1994 electrocardiogram (ECG) test revealed sinus bradycardia and voltage criteria for left ventricular hypertrophy.  In December 2006, an ECG and Cardiolite test were negative for ischemia.  The Veteran was diagnosed with cardiomyopathy.  A December 2010 record noted he was negative for ischemia.  Private records from February 2008 to November 2012 show routine monitoring and medication treatment for systolic heart failure, chronic diastolic heart failure, and hypertension.

A June 2013 VA examination determined that the Veteran did not have ischemic heart disease, but instead suffered from congestive heart failure and cardiomyopathy.  An ECG revealed left ventricular ejection fraction at 50 percent and trivial insufficiency of the mitral valve.  The examiner determined that the Veteran had symptoms of congestive heart failure, such as shortness of breath and fatigue, which were most likely related to alcohol use and long-standing hypertension.

At the March 2016 hearing, the Veteran testified that he had been undergoing treatment from the same cardiac specialist for many years.  Later in March 2016, the Veteran submitted a letter from that specialist which stated that the Veteran had been under his care since September 2008 and that he had a diagnosis of ischemic heart disease.

The Board notes that there are conflicting diagnoses in the record.  However, the VA examiner based her opinion upon the records in the claims file at the time which did not contain a clear diagnosis of ischemic heart disease.  The private clinician based his diagnosis on his eight-year treatment of the Veteran and knowledge of his disability.  It is also likely that there are many subsequent treatment records not associated with the claims file, as the most recent records date back to 2012.  Although the Court of Appeals for Veterans Claims has explicitly rejected broad application of a treating physician rule (see White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2000), under the specific details of the Veteran's history, the Board finds the determination of the private clinician to be most probative.

The Veteran has a current diagnosis of ischemic heart disease from a cardiac specialist.  Accordingly, service connection for ischemic heart disease on a presumptive basis due to herbicide agent exposure is warranted.


ORDER

Service connection for ischemic heart disease is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


